Citation Nr: 1425067	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  10-46 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), mood disorder, polysubstance abuse disorder, and impulse disorder.

2.  Entitlement to a compensable disability rating for bilateral hearing loss.

3.  Entitlement to a disability rating in excess of 10 percent for tinnitus.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Kenneth LaVan, Attorney

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to December 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In the November 2009 rating decision, the RO granted service connection for bilateral hearing loss and tinnitus.  The RO assigned a noncompensable rating for the hearing loss, and a 10 percent rating for the tinnitus, effective in September 2008.  The RO denied service connection for an acquired psychiatric disorder.  

In February 2014, the Veteran appeared and testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

The issues of entitlement to an earlier effective date for the grant of service connection for tinnitus and a service connection claim for an eye disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for any appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to service connection for an acquired psychiatric disorder, entitlement to an increased rating for bilateral hearing loss, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

On February 11, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw his appeal of entitlement to an increased rating for his tinnitus.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal on the issue of entitlement to a disability rating in excess of 10 percent for tinnitus are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2013). 

During the videoconference hearing, the Veteran's attorney indicated that the Veteran wished to withdraw his appeal for entitlement to an increased rating for his tinnitus.  The Veteran and his representative raised the issue of entitlement to an earlier effective date for the grant of tinnitus, which has been referred to the AOJ as noted in the Introduction above.  This discussion is all documented in the February 2014 hearing transcript.  Hence, there remains no allegation of error of fact or law for appellate consideration in regard to the increased rating claim for tinnitus. 

Accordingly, the Board does not have jurisdiction to review the appeal and it must be dismissed.


ORDER

The appeal of entitlement to a disability rating in excess of 10 percent for tinnitus is dismissed.


REMAND

The Board finds that further evidentiary development is necessary prior to adjudication of the Veteran's service connection claim for an acquired psychiatric disorder, increased rating claim for bilateral hearing loss, and claim for a TDIU.

Service Connection

The Veteran contends that he has an acquired psychiatric disorder, variously diagnosed during the appeal period, related to his military service.

The Veteran was afforded VA psychiatric examination in October 2009, and this was performed by a nurse practitioner-not a psychiatrist or psychologist as required under 38 C.F.R.  § 3.304(f)(3).  The examiner noted that the Veteran had exposure to combat-like situations as he was directly involved with refueling combat jets, and "medical literature supports that such exposure can lead to development of PTSD."  She diagnosed polysubstance dependence, mood disorder NOS, and impulse control disorder.  The examiner indicated that the Veteran met the DSM-IV criteria for a PTSD diagnosis, and then later in the examination stated that although the Veteran has some symptoms of PTSD, he does not meet the full criteria.  She provided no opinion as to whether any other diagnosed psychiatric disability was caused or aggravated by his military service.  

The Board finds that the October 2009 VA examination is inadequate inasmuch as the examiner did not provide a clear diagnosis or lack thereof for PTSD, and did not provide any additional etiological opinions with respect to the other psychiatric disabilities.  As such, a new examination is required to determine the nature and etiology of the Veteran's PTSD and any other diagnosed psychiatric disorder.  

Increased Rating

The Veteran contends that his bilateral hearing loss is more severely disabling than currently rated.  He contends that his hearing acuity has worsened since his most recent May 2009 VA examination.

Where a veteran asserts that a disability has worsened since his/her last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board finds that clearly the most recent VA audiological examination is too remote and a new examination is warranted.  

TDIU

The Veteran's claim for a TDIU is inextricably intertwined with the remanded claims; consideration of this matter must be deferred pending resolution of these claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all pertinent VA treatment records that have not yet been associated with the claims file.  

2.  Upon receipt of any new records, schedule the Veteran for an appropriate VA examination by either a psychologist or psychiatrist for his claim for service connection for an acquired psychiatric disorder, including PTSD.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file, including any pertinent evidence contained in Virtual VA/VBMS, should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to his claimed PTSD/acquired psychiatric disorder.  

After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should diagnose the Veteran with all psychiatric disorders and determine whether he has a diagnosis of PTSD in accordance with the criteria set forth in the DSM-IV.  

The examiner is asked to specifically determine whether the Veteran's stressors are related to his fear of hostile military or terrorist activity, and whether it is adequate to support a diagnosis of PTSD.  

Then, an opinion should be provided as to whether it is at least as likely as not that any of the Veteran's psychiatric disorders or PTSD had its onset in service, or is otherwise related to service.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should provide a complete rationale for any opinion provided.

3.  The RO should arrange for the Veteran to be scheduled for a VA examination by an examiner with the sufficient expertise to ascertain the severity and manifestations of his service-connected bilateral hearing loss.  The claims folders, and any pertinent evidence in an electronic format, must be made available to and reviewed by the examiner, and any indicated studies should be performed.  The RO should ensure that the examiner provides all information required for rating purposes. 

The supporting rationale for all opinions expressed must be provided.

4.  Perform any additional development deemed necessary.  

5.  Then, readjudicate the claims-including his TDIU claim.  In particular, review all the evidence that was submitted since the SSOC.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided another SSOC, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


